ACCEPTED
                                                                                                03-15-00333-CV
                                                                                                        6108174
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           7/17/2015 9:04:28 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK



                                     NO.03-JS-00333-CV
                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                     In the Court of Appeals                AUSTIN, TEXAS
                             for the Third Judicial District of Texas   7/17/2015 9:04:28 AM
                                             at Austin                    JEFFREY D. KYLE
                                                                                Clerk


                                   JOSEPH P. THWEATT,

                                           Appellant,

                                                v.

      BILLINGSLEY          HOUSE MOVING, INC., and OLIVER BILLINGSLEY,

                                           Appellees.



                        On Appeal from the 353rd Judicial District Court
                                      Travis County, Texas
                           Trial Court Cause No. D-I-GN-14-005006



                        AGREED MOTION TO DISMISS APPEAL



TO THE HONORABLE             THIRD COURT OF APPEALS:

       Pursuant to Texas Rule of Appellate Procedure 42.1, appellant, Joseph P. Thweatt,

files this Agreed Motion to Dismiss Appeal, seeking voluntary dismissal of this appeal

with prejudice.

       Thweatt perfected this appeal by filing a notice of appeal on June 2, 2015, of an

interlocutory     order of the 353rd Judicial District Court of Travis County.    The order

denied a motion to dismiss a defamation         claim asserted by Billingsley, which motion


                                           Page 1 of2
Thweatt filed pursuant to Texas Civil Practices and Remedies Code chapter 27.         The

Parties have resolved the dispute between them with respect to the defamation claim

only; therefore, Thweatt no longer wishes to prosecute this interlocutory appeal of his

motion to dismiss the defamation claim.      Accordingly, Thweatt requests that the Clerk

dismiss this appeal with prejudice, with costs of appeal to be paid by the Thweatt.

       Appellees Billingsley House Moving, Inc., and Oliver Billingsley are in agreement

with this motion, as reflected by the signature of their counsel below.




       Dated:   i /11 {,('                                Respectfully submitted,
                 I    I


L. Lee Thweatt                                Tom~-
State BarNo. 24008160                         Law Office of Tom Murphy
TERRY & THWEATT, P.C.                         9600 Great Hills Trail, Suite 150 W
One Greenway Plaza, Suite 100                 Austin, TX 78759
Houston, Texas 77046-0102                     Telephone: (512) 477-5680
Telephone: (713) 600-4710                     Facsimile: 512-493-0691
Facsimile: (713) 600-4706                     tom@tommurphyslaw.com
Ithweatt@terrythweatt.com
                                              ATTORNEYS FOR APPELLEES
Carl R. Galant
State Bar No. 24050633
MCGINNIS   LOCHRIDGE
600 Congress Avenue, Suite 2100
Austin, Texas 78701
Telephone: (512) 495-6083
Facsimile: (512) 505-6383
cgalant@mcginnislaw.com

ATTORNEYS FOR APPELLANT




                                         Page 2 of2